                                                                     Case 2:16-cv-02028-JAD-NJK Document 205 Filed 10/23/18 Page 1 of 15



                                                                 1    JONATHAN D. BLUM, ESQ.
                                                                      Nevada Bar No. 009515
                                                                 2    KOLESAR & LEATHAM
                                                                      400 South Rampart Boulevard, Suite 400
                                                                 3    Las Vegas, Nevada 89145
                                                                      Telephone: (702) 362-7800
                                                                 4    Facsimile: (702) 362-9472
                                                                      E-Mail: jblum@klnevada.com
                                                                 5
                                                                      LISA L. CLAY, ESQ. - Pro Hac Vice (Illinois Bar No. 6277257)
                                                                 6    345 North Canal Street Suite C202
                                                                      Chicago, Illinois 60606-1333
                                                                 7    Telephone: (312) 753-5302
                                                                      Email:     lclayaal@gmail.com
                                                                 8    -and-
                                                                      JOSEPH CURTIS EDMONDSON, ESQ. - Pro Hac Vice (California Bar No. 236105)
                                                                 9    EDMONDSON IP LAW, LAW OFFICES OF J. CURTIS EDMONDSON, PLLC
                                                                      3699 NE John Olsen Ave.
                                                                10    Hillsboro, Oregon 97124
                                                                      Telephone: (503) 336-3749
                                                                11    Email      jcedmondson@edmolaw.com
                    TEL: (702) 362-7800 / FAX: (702) 362-9472




                                                                      Attorneys for Defendant/Counter-Plaintiff
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12    Brian Kabala
                            Las Vegas, Nevada 89145




                                                                13                             UNITED STATES DISTRICT COURT
                                                                14                                    DISTRICT OF NEVADA
                                                                15    LHF PRODUCTIONS, INC., a Nevada                        CASE NO. 2:16-cv-02028-JAD-NJK
                                                                      Corporation,
                                                                16                          Plaintiff,
                                                                               vs.                                           COUNTER-PLAINTIFF’S MOTION
                                                                17                                                                TO STRIKE COUNTER-
                                                                      AGUSTIN BERTOLIN, an individual; MARIA
                                                                      GONZALEZ, an individual; BRIAN KABALA,                  DEFENDANT’S RESPONSE [ECF
                                                                18    an individual; JOHN KOEHLY, an individual;               NO. 202] TO HIS MOTION FOR
                                                                      DANIEL O'CONNELL, an individual;                             RECONSIDERATION
                                                                19    DONALD PLAIN, an individual; DAVID
                                                                      POOR, an individual; ANTE SODA, an
                                                                20    individual; MATTHEW STEWART, an
                                                                      individual; AARON TAKAHASHI, an
                                                                21    individual; and JOHN AND JANE DOES, 1-10,
                                                                22                          Defendants.
                                                                23
                                                                      BRIAN KABALA, an individual,
                                                                24                      Counter-Plaintiff,
                                                                25               vs.
                                                                26    LHF PRODUCTIONS, INC., a Nevada
                                                                      Corporation,
                                                                27                    Counter-Defendant.
                                                                28

                                                                      2999815_2 (10254-1)                      Page 1 of 6
                                 Case 2:16-cv-02028-JAD-NJK Document 205 Filed 10/23/18 Page 2 of 15



                             1            COUNTER-PLAINTIFF'S MOTION TO STRIKE COUNTER-DEFENDANT'S
                                           RESPONSE [ECF NO. 202] TO HIS MOTION FOR RECONSIDERATION
                             2

                             3              Counter-Plaintiff Brian Kabala ("Kabala"), by and through his counsel of record, hereby

                             4    respectfully moves this Court pursuant to Fed. R. Civ. P. 26, 34 and 37 to strike Counter-

                             5    Defendant LHF Productions, Inc.'s ("LHF") Response to Kabala's Motion for Reconsideration

                             6    [ECF No. 202] in its entirety, or at minimum to strike all evidence presented for the first time in

                             7    LHF's Response.

                             8              As more fully set forth in the Memorandum below, because LHF seeks to rely upon

                             9    evidence that was not properly produced in discovery during the pendency of this case, LHF

                            10    should not be allowed to use, rely on or reference any information not previously provided.

                   N
                   t--
                            11              Dated this 23 rd day of October, 2018.
~ c::,             ""'
                   Q",

~ ~"      ,.,      ~        12
::c:·':!tn-
f--<Jl;;?;~
~ -d'~ C,                   13
J:,Ll
          = ..
        s...
        =-c~
        t =~
ad =
,-..l
     t '-                   14                                                         NATHAN D. BLUM, ESQ.
~
   Oz --
   ~        .=
        ... =
        -      <1>C::,
                  00
                                                                                      evada Bar No. 009515
<C =
   C.          t>Jlt--'
               ...          15                                                         OLESAR & LEATHAM
00      s>Gl                                                                          00 South Rampart Boulevard, Suite 400
J:,Ll ~ ~ ~
,-..l          .J N
                            16                                                       Las Vegas, Nevada 89145
o[/Jc::,•         c::,
                   t--
                   --
~~                 .:.i
                            17                                                       -and-
                   ""''"'
                            18                                                       LISA L. CLAY, ESQ. - Pro Hae Vice
                                                                                     Illinois Bar No. 6277257
                            19                                                       345 North Canal Street Suite C202
                                                                                     Chicago, Illinois 60606-1333
                            20                                                       Telephone: (312) 753-5302
                                                                                     Email:      lclayaal@gmail.com
                            21
                                                                                     JOSEPH CURTIS EDMONDSON, ESQ. - Pro Hae
                            22                                                       Vice (California Bar No. 236105)
                                                                                     EDMONDSON IP LAW, LAW OFFICES OF J.
                            23                                                       CURTIS EDMONDSON, PLLC
                                                                                     3699 NE John Olsen Ave.
                            24                                                       Hillsboro, Oregon 97124

                            25                                                       Attorneys for Defendant/Counter-Plaintiff
                                                                                     Brian Kabala
                            26

                            27

                            28

                                  2999815_2 (10254-1)                            Page 2 of 6
     Case 2:16-cv-02028-JAD-NJK Document 205 Filed 10/23/18 Page 3 of 15



 1                              MEMORANDUM OF POINTS AND AUTHORITIES

 2    I.        FACTUAL BACKGROUND

 3              At the time this case was dismissed, in August of 2018, LHF had produced a handful of

 4    documents in the form of typed charts of unknown origin, the 2014 expert report of Simone

 5    Richter, the November 2017 expert report of Robert Young, and expert reports of Benjamin

 6    Perino and Stephen Bunting, and a number of requested contracts. The last bates-numbered

 7    document produced to Kabala was labeled 396 and was produced on August 21, 2018.

 8    (Declaration of Lisa L. Clay, attached hereto as Exhibit A, at        il   2.) Now, in its response to

 9    Kabala's motion for reconsideration, LHF seeks to introduce new documents [ECF No. 202-7

10    and 202-8] and what amounts to revised expert reports in the form of declarations from

11    Benjamin Perino and Stephen Bunting. Kabala submits that all of this new evidence is improper.

12    II.       LEGAL ARGUMENT

13              A.          Rule 26

14              Fed. R. Civ. P. 26(a)(l)(A) requires the disclosure of the following:

15              (i) the name and, if known, the address and telephone number of each individual likely to
                have discoverable information-along with the subjects of that information-that the
16              disclosing party may use to support its claims or defenses, unless the use would be solely
                for impeachment;
17
                (ii) a copy-or a description by category and location-of all documents, electronically
18              stored information, and tangible things that the disclosing party has in its possession,
                custody, or control and may use to support its claims or defenses, unless the use would
19              be solely for impeachment.

20              B.          Rule37

21              Fed. R. Civ. P. 37(c) authorizes striking information or witnesses not properly disclosed:
22              (1) Failure to Disclose or Supplement. If a party fails to provide information or identify
                a witness as required by Rule 26(a) or (e), the party is not allowed to use that
23              information or witness to supply evidence on a motion, at a hearing, or at a trial, unless
                the failure was substantially justified or is harmless. In addition to or instead of this
24              sanction, the court, on motion and after giving an opportunity to be heard:

25              (C) may impose other appropriate sanctions, including any of the orders listed in Rule
                37(b)(2)(A)(i)- (vi) [which includes striking pleadings in whole or in part].
26

27    Ill

28

      2999815_2 (10254-1)                            Page 3 of 6
                                 Case 2:16-cv-02028-JAD-NJK Document 205 Filed 10/23/18 Page 4 of 15



                             1              C.          Application of Applicable Rules

                             2              Failure to disclose at the appropriate time - in this case, prior to the case being dismissed

                             3    - comes at a cost: "the party is not allowed to use that information or witness to supply evidence

                             4    on a motion, at a hearing, or at a trial." Fed. R. Civ. P. 37(c)(l). See, e.g. Colony Ins. Co. v.

                             5    Kuehn, No. 2:10-cv-01943-KJD-GWF. 2011 U.S. Dist. LEXIS 106884 at *13 (D. Nev. Sept. 20,

                             6    2011); Cohan v. Provident Life & Accident Ins. Co., No. 2:13-cv-00975-LDG (CWH), 2015 U.S.

                             7    Dist. LEXIS 124256 at *3 (D. Nev. Sept. 17, 2015); Costa v. Global Experience Specialists, Inc.,

                             8    No. 2:14-cv-00153-RFB-PAL (D. Nev. Sept. 23, 2016). "The decision whether to impose Rule

                             9    37(c)(l) sanctions is given wide latitude," both as to the considerations made and the penalty

                            10    assessed. Cohan, 2015 U.S. Dist. LEXIS 124256 at* 4.

                    N       11              Such is the case here. LHF had nearly two years to produce documents and evidence.
                    ..,
                    t--

::::8     o0        °'
                    M
<r:: ..,...         "'
                    ....,   12    LHF was the subject of three requests for production. LHF produced prior expert reports that it
::i:::::"'-
t"""'Js!S
<r::        t               13    did not seek to amend. Instead of producing Exhibits 2 and 3 in discovery, disclosing new or
~         .......
          "C
          .. "O><:
                    t;,

.....:i   t .. <
~         =~""
           z.o
           0
          i:Q---            14    amended expert reports, or seeking leave in the context of this Motion to enter new evidence,
~ ... <1>0
  ..... 00
<r:: ..Q.       IO{)t--
                ... '       15    LHF submits bates-labeled documents as though they had been produced, attempting to mislead
          s >- ~
IZl
~ 0:: .. -. "'"'
.....:i • ..is              16    both Kabala and this Court as to their origin and production status. LHF has made no effort to
Oen
  0
                    r--
                    -
~~                  .:.i
                    "'"     17    suggest that their failure was substantially justified or is harmless, nor can it: forcing Kabala to
                    ""'
                            18    respond to an entirely new version of the facts, as well as new expert opinions, in the context of

                            19    an opposition to a motion for reconsideration of a case ending order cannot be justified and is far

                            20    from harmless. See e.g. Morrison v Quest Diagnostics, Inc, No. 2-14-cv-01207, 2016 US. DIST.

                            21    LEXIS 82515 at *8 (D. Nev. June 22, 2016) ("The burden is on the party facing discovery

                            22    sanctions under Rule 37(c)(l) prove harmlessness.") The plain truth is that Exhibits 2 and 3 and

                            23    the entirely new version of facts that Benjamin Perino and Stephen Bunting now suggest are an

                            24    unjustified and wholly improper attempt to re-create this record. They should all be stricken.

                            25    III.      CONCLUSION

                            26              Discovery was ended when this Court issued its Order Dismissing All Claims and

                            27    Closing Case on August 24, 2018. There is not a scintilla of evidence that the "facts" to which

                            28    Mr. Perino and Mr. Bunting now aver, and which LHF relies upon to contest reconsideration,

                                  2999815_2 (10254-1)                             Page 4 of 6
                             Case 2:16-cv-02028-JAD-NJK Document 205 Filed 10/23/18 Page 5 of 15



                         1    were not known prior to the close of discovery, could not have been adduced prior to the close of

                         2    discovery and/or could not have been produced to Kabala. It is improper for them to now put

                         3    forth such evidence for the first time, in this context. LHF' s Response, or at minimum the

                         4    portions of it containing improper new evidence, should be stricken and costs awarded to Kabala

                         5    for having to file and pursue this Motion.

                         6              DATED this 23 rd day of October, 2018.

                         7                                                       K~LESAR & LEATHAM

                         8

                         9                                                          ATHAN D. BLUM, ESQ.
                                                                                   vada Bar No. 009515
                        10                                                        OLESAR & LEATHAM
                                                                                   0 South Rampart Boulevard, Suite 400
               N
               r--
                        11                                                        as Vegas, Nevada 89145
::E     O
        0
               ""'
               0\

<r.::"" OJ     ~
               t')
                        12                                                       -and-
::t•-::tn-
E--< r;5;:?;~
                        13                                                       LISA L. CLAY, ESQ. - Pro Hae Vice
  . "' ..
<-o'~!:.,
~ "'"O;;,,:
~ t "'<
                                                                                 Illinois Bar No. 6277257
        =tr..           14                                                       345 North Canal Street Suite C202
od= :z.o---
        0
~       -. . "'QC)
             c,,O
                                                                                 Chicago, Illinois 60606-1333
<r.::    "'t,J)f--
         C. ., '        15                                                       Telephone: (312) 753-5302
r/J E        >~                                                                  Email:      lclayaal@gmail.com
~ ~ ~'.2_
~ ·'"'~
or.I.) ....             16
~~
        0      -
                                                                                 JOSEPH CURTIS EDMONDSON, ESQ. - Pro Hae
               ~
                        17                                                       Vice (California Bar No. 236105)
               "",...                                                            EDMONDSON IP LAW, LAW OFFICES OF J.
                        18                                                       CURTIS EDMONDSON, PLLC
                                                                                 3699 NE John Olsen Ave.
                        19                                                       Hillsboro, Oregon 97124Attorneys for
                                                                                 Defendant/Counter-Plaintiff
                        20                                                       Brian Kabala

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28

                              2999815_2 (10254-1)                          Page 5 of 6
                                   Case 2:16-cv-02028-JAD-NJK Document 205 Filed 10/23/18 Page 6 of 15



                               1                                     CERTIFICATE OF SERVICE

                               2             I hereby certify that I am an employee of Kolesar & Leatham, and that on the 23 rd day of

                               3    October, 2018, I caused to be served a true and correct copy of foregoing COUNTER-

                               4    PLAINTIFF'S MOTION TO STRIKE COUNTER-DEFENDANT'S RESPONSE [ECF

                               5    NO. 202] TO HIS MOTION FOR RECONSIDERATION in the following manner:

                               6              (ELECTRONIC SERVICE) Pursuant to Rule 5-4 of the Local Rules of Civil Practice of

                               7    the United States District Court for the District of Nevada, the above-referenced document was

                               8    electronically filed on the date hereof and served throu h the Notice of Electronic Filing

                               9    automatically generated by that Court's facilities.

                              10                                          ~
                    N
                    t--
                              11
~     g             ""'~
                    ~
<t:""'
~ .-:::
       ...
        "'
f--< Ji :!: £l
                    -
                    r')
                              12

                              13
<t:~tt
~ .......
       .. 'O ~
....,:ito:--i:
    =t""'
ad0z--                        14
    ~ .=
~ ......
      . . "'=
<t: ..C."' ""
            r-;-
             l>l)
                              15
rzi
~O:"'">
       =;;. "'
            N


....:l i:i::. .. =
             '""N
                 -
                              16
o<:/l  = -
                 t--

~~                  .:.i
                    ,..."'"   17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28

                                    2999815_2 (10254-1)                           Page 6 of 6
Case 2:16-cv-02028-JAD-NJK Document 205 Filed 10/23/18 Page 7 of 15




                                EXHIBIT A
                              Case 2:16-cv-02028-JAD-NJK Document 205 Filed 10/23/18 Page 8 of 15



                          1    JONATHAN D. BLUM, ESQ.
                               Nevada Bar No. 009515
                          2    KOLESAR & LEATHAM
                               400 South Rampart Boulevard, Suite 400
                          3    Las Vegas, Nevada 89145
                               Telephone: (702) 362-7800
                          4    Facsimile: (702) 362-94 72
                               E-Mail:    jblum@klnevada.com
                          5
                               LISA L. CLAY, ESQ. - Pro Hae Vice (Illinois Bar No. 6277257)
                          6    345 North Canal Street Suite C202
                               Chicago, Illinois 60606-13 3 3
                          7    Telephone: (312) 753-5302
                               Email:     lclayaal@gmail.com
                          8    -and-
                               JOSEPH CURTIS EDMONDSON, ESQ. - Pro Hae Vice (California Bar No. 236105)
                          9    EDMONDSON IP LAW, LAW OFFICES OF J. CURTIS EDMONDSON, PLLC
                               3699 NE John Olsen Ave.
                         10    Hillsboro, Oregon 97124
                               Telephone: (503) 336-3749
                  M
                  r--
                         11    Email      jcedmondson@edmolaw.com
::E   O
      0
                  -.f'
                  a,.
                   '
                               Attorneys for Defendant/Counter-Plaintiff
<!; ... ...,
      -.f'    ~          12    Brian Kabala
::r:: .-:: tn -
E-<J5:!~
   • a,. r--
<i::-000-                13                              UNITED ST ATES DISTRICT COURT
f.il .......
     .. "O:,,:
~ l:; ..
od    = l:;'""<
       O
      QQ      ;z:• --
                   0
                         14                                     DISTRICT OF NEV ADA
0::: ... "'      0
       . . . . . Q0

<r: ~ ~t-;               15    LHF PRODUCTIONS, INC., a Nevada                          CASE NO. 2:16-cv-02028-JAD-NJK
rzi 5 > ~
f.il .. "' ...,                Corporation,
~ ci=: ,-lM
        "'-
0     (J]
          •       0
                  r--
                         16                    Plaintiff,
~i
      0           -
                                       vs.                                              DECLARATION OF LISA L. CLAY,
                  .:i
                  1-l    17                                                             ESQ. IN SUPPORT OF MOTION TO
                  I"'          AGUSTIN BERTOLIN, an individual; MARIA
                               GONZALEZ, an individual; BRIAN KABALA,                   STRIKE COUNTER-DEFENDANT'S
                         18                                                              RESPONSE [ECF NO. 202] TO HIS
                               an individual; JOHN KOEHLY, an individual;
                               DANIEL O'CONNELL, an individual;                                   MOTION FOR
                         19                                                                    RECONSIDERATION
                               DONALD PLAIN, an individual; DAVID
                               POOR, an individual; ANTE SODA, an
                         20
                               individual; MATTHEW STEWART, an
                               individual; AARON TAKAHASHI, an
                         21
                               individual; and JOHN AND JANE DOES, 1-10,
                         22
                                                     Defendants.
                         23
                               BRIAN KABALA, an individual,
                         24                          Counter-Plaintiff,

                         25               vs.

                         26    LHF PRODUCTIONS, INC., a Nevada
                               Corporation,
                         27                    Counter-Defendant.

                         28

                               2999838_2 (10254-1)                        Page 1 of 2
     Case 2:16-cv-02028-JAD-NJK Document 205 Filed 10/23/18 Page 9 of 15



 1         DECLARATION OF LISA L. CLAY, ESQ. IN SUPPORT OF MOTION TO STRIKE
            COUNTER-DEFENDANT'S RESPONSE [ECF NO. 202) TO HIS MOTION FOR
 2                                RECONSIDERATION

 3              I, LISA L. CLAY, ESQ., declare that:

 4              1.          I am an attorney licensed in Illinois, Washington and Washington D.C. I have

 5    been practicing law since 2002. I represent Defendant Brian Kabala pro hac vice in the above-

 6    referenced matter. I make these statements upon my personal knowledge of the facts stated

 7    herein.

 8              2.          On August 21, 2018 Mr. Austin's office forwarded an index of all documents

 9    produced by LHF. Document bates labeled 396 was the last document produced to Kabala in this

10    litigation, and was the only document produced that day. See Exhibit A. Documents bates

11    labeled 419 - 425 and 430 [ECF No. 202-7 and 202-8] were not produced to Kabala prior to the

12    Court's August 24, 2018 dismissal.

13              I, Lisa L. Clay, declare under penalty of perjury under the law of the United States of

14    America that the foregoing is true and correct.

15              EXECUTED this 23rd day of October, 2018.

16                                                     l.'--"s'--/=L=is-=a-=L=-•....;cC'-',.la=y'-'-.-=E=s=q'--._ _ _ _ _ _ _ _ _ __

                                                       LISA. L. CLAY, ESQ.
17

18

19

20

21

22
23

24

25

26

27

28

      2999838_2 (10254-1)                             Page 2 of2
Case 2:16-cv-02028-JAD-NJK Document 205 Filed 10/23/18 Page 10 of 15




                                 EXHIBIT A
               Case 2:16-cv-02028-JAD-NJK Document 205 Filed 10/23/18 Page 11 of 15


Jonathan D. Blum

From:                            Brianna Show <bshow@weidemiller.com>
Sent:                            Tuesday, August 21, 2018 3:39 PM
To:                              Lisa Clay; Jonathan D. Blum; jcedmondson@edmolaw.com
Cc:                              F. Christopher Austin
Subject:                         LHF/Kabala - LHF 000396
Attachments:                     LHF Production's Bates Numbered Index.docx; LHF 000396.pdf

Follow Up Flag:                  Follow up
Flag Status:                     Completed



Dear Counsel,

Attached, please find our updated index and the document assigned as bates number LHF 000396.

Thank you,

Brianna Show


Weide & Miller, Ltd.
Patents, Trademarks, Copyrights, Trade Secrets and Related Litigation

10655 Park Run Drive, Suite 100
Las Vegas, NV 89144
702-382-4804 (voice)
702-382-4805 (facsimile)
BShow@W eideMiller. com




                                                           1
             Case 2:16-cv-02028-JAD-NJK Document 205 Filed 10/23/18 Page 12 of 15



                                      LHF PRODUCTIONS, INC.
                                                        v.
                                           KABALA ET AL.
                                  Case No.: 2:16-cv-02028-JAD-NJK
                              Material Produced by LHF Productions, Inc.

 BATES NUMBERS                DESCRIPTION                    DATE PRODUCED   CONFIDENTIAL
LHF 000001-000006      Plaintiffs Initial Disclosures              5/29

LHF 000007-000022      Plaintiffs Answers to First Set            5/29
                       of Interrogatories

LHF 000023-000043      Plaintiffs Responses to First              5/29
                       Set of Requests for Production

LHF 000044-000051      Plaintiffs Answers to Second               5/29
                       Set of Interrogatories

LHF 000052-000058      Plaintiffs Responses to                    5/29
                       Second Set of Requests for
                       Production

LHF 000059-000064      Plaintiffs Responses to Third              5/29
                       Set of Request for Admission

LHF 000065-000070      Letter re Discovery Meet and               5/29
                       Confer dated January 3, 2018

LHF 000071-000077      Plaintiffs Amended FRCP                    5/29
                       26(a) Disclosures
LHF 000078-000089      Expert Report of Benjamin                  5/29
                       Perino
LHF 000090-000096      Expert Report of Robert D.                 5/29
                       Young
LHF 000097-000141      Expert Report of Stephen M.                5/29
                       Bunting - Exhibit 5
LHF 000142-000143      Gmail - FW: LHF /Kabala                    5/29
                       meet and confer January 4,
                       2018 10:00 a.m. PST Large
                       File Recipient Access
LHF 000144-000145      Additional Evidence -                      5/29
                       68.96.200.163
LHF 000146             Infringement Capture Log -                 5/29
                       68.96.200.163

                                                        1
             Case 2:16-cv-02028-JAD-NJK Document 205 Filed 10/23/18 Page 13 of 15



LHF   000147            Captures native PDF file           6/28
LHF   000148-000149     Event log native PDF file          6/28
LHF   000150            .tar file (thumb drive)            6/28
LHF   000151            .torrent file (thumb drive)        6/28
LHF   000152            Event log native excel file        6/28
LHF   000153            Captures native excel file         6/28
LHF   000154            Control Copy of LHF Film           6/28
                        (DVD)
LHF 000155              Additional Evidence excel file     6/28
LHF 000156              Infringement Capture Log-          6/11
                        Perino Report Exhibit B
LHF 000157-000158       Event Log File - Perino Report     6/11
                        Exhibit C
LHF 000159              Additional Evidence Log -          6/11
                        Perino Report Exhibit D
LHF 000160-000165       Contingent Fee Agreement            7/6                     X
                        between Chaz Rainey and Carl
                        Crowell - Not Fully Executed
LHF 000166-00017 4      Agreement between Copyright         7/6                     X
                        Management Services, Ltd.
                        And Millennium Media, Inc.
LHF 000175-000177       Millennium Engagement Carl          7/6                     X
                        Crowell
LHF 000178-000184       ME - Online Copyright               7/6                     X
                        Infringement Logging Services
                       ·Agreement
LHF 000185-000189       Engagement Agreement                7/6                     X
                        between LHF Productions, Inc.
                        and Weide & Miller, Ltd.
LHF 000190-000193       Executed Agreement between          7/24
                        Chaz Rainey and Carl Crowell
LHF 000194-000212       October 10, 2014 Certificate of     7/24
                        Recordation from USCO,
                        Document Cover Sheet, Sales
                        Agreement between LHF and
                        Nu Image, Inc. with Exhibit A
                        - Delivery Materials, Schedule
                        C - Laboratory Access Letter,
                        and Attachment 1 - Materials
LHF 000213-000216       October 2, 2014 Certificate of      7/24
                        Recordation from USCO,
                        Document Cover Sheet, and
                        Assignment between A&T
                        Pictures, Inc. and LHF
                        Productions, Inc.

                                                    2
            Case 2:16-cv-02028-JAD-NJK Document 205 Filed 10/23/18 Page 14 of 15




LHF 00021 7-000222   April 3, 2015 Certificate of        7/24
                     Recordation from USCO,
                     Document Cover Sheet,
                     Assignment between A&T
                     Pictures, Inc. and LHF
                     Productions, Inc.
LHF 000223-000229    October 17, 2014 Certificate of     7/24
                     Recordation from USCO,
                     Document Cover Sheet, and
                     Production Services
                     Agreement LHF Productions,
                     Inc. and LHF Films Limited
                     (Film Production Company)
LHF 000230-000233    October 2, 2014 Certificate of      7/24
                     Recordation from USCO,
                     Document Cover Sheet, and
                     One Picture License for
                     "London Has Fallen" between
                     A&T IP, Inc. and LHF
                     Productions, Inc.
LHF 000234-00023 5   Certificate of Registration for     7/24
                     Registration No. PA 1-982-831
                     effective as of March 14, 2016
                     for the original motion picture
                     titled London Has Fallen
LHF 000236-000237    Certificate of Registration for     7/24
                     Registration No. PAu 3-789-
                     52 I effective as of October 7,
                     2014 for the original motion
                     picture screenplay London Has
                     Fallen
LHF 000238-000243    REDACTED - Contingent Fee            7/24
                     Agreement between Chaz
                     Rainey and Carl Crowell - Not
                     Fully Executed
LHF 000244-000252    REDACTED - Agreement                 7/24
                     between Copyright
                     Management Services, Ltd.
                     And Millennium Media, Inc.
LHF 000253-000255    REDACTED - Millennium                7/24
                     Engagement Carl Crowell
LHF 000256-000262    REDACTED - ME - Online               7/24
                     Copyright Infringement
                     Logging Services Agreement
LHF 000263-000267    REDACTED - Engagement                7/24
                     Agreement between LHF

                                                  3
             Case 2:16-cv-02028-JAD-NJK Document 205 Filed 10/23/18 Page 15 of 15



                       Productions, Inc. and Weide &
                       Miller, Ltd.
LHF 000268-000271      Public - Executed Agreement        7/24
                       between Chaz Rainey and Carl
                       Crowell
LHF 000272-000275      Schedule of Counsel between        7/24
                       Interallip LLP, Hughes Socol
                       Piers Resnick Dym, Ltd.,
                       Crowell Law and Millennium
                       Films, Inc./Nu Image, Inc.
LHF 000276-000280      License Agreements I Granting      7/24
                       of Rights between Nu Image,
                       Inc. and Copyright Collections
                       Ltd.
LHF 000281-000285      Engagement Letter re Legal         7/24
                       Representation for
                       Enforcement of Rights
LHF 000286-000291      Millennium Rights                                            X
                       Enforcement - January through
                       March 2017
LHF 000292-000299      Millennium Rights                                            X
                       Enforcement - April through
                       June 2017
LHF 000300-000307      Millennium Rights                                            X
                       Enforcement - July through
                       September 2017
LHF 000308-000318      2017 Quarter 3 Millennium                                    X
                       Report
LHF 000319-000324      2017 Quarter 4 Millennium                                    X
                       Report
LHF 000325-000328      2018 Quarter 1 Millennium                                    X
                       Report
LHF 000329-000373      2017 Quarter 1 Millennium                                    X
                       Client Report
LHF 000374-000395      2017 Quarter 3 Millennium                                    X
                       Client Report
LHF 000396             2016-2017 Report                    8/21                     X




                                                   4
